Citation Nr: 1132548	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic back pain/spasm.

2.  Entitlement to service connection for sleep apnea, to include secondary to service connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant was a member of the Florida National Guard from March 1990 to November 2005.  He had active service in the Army from May 1990 to March 1991 and from February 2003 to July 2004.  The appellant served on active duty special work (ADSW) from October 2002 to February 2003; ADSW is a form of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

This case was previously before the Board in May 2010 and remanded for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the remand in regard to the appellant's claim for service connection for chronic back pain/spasm.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for sleep apnea, to include secondary to service connected asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has a back disability that is related to service.  


CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for chronic back pain/spasm.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in March 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied in regard to the appellant's claim for entitlement to service connection for back pain/spasm.  The appellant's service treatment records and VA medical records are in the file.  Although the appellant's service treatment records appear to be incomplete, and do not contain records from his first period of active duty from May 1990 to March 1991, the appellant has contended the he first injured his back in 1993.  (See February 2010 Board Hearing Transcript (Tr.) at p. 5).  Thus, the service treatment records from the appellant's first period of active duty from May 1990 to March 1991 are not relevant to the appellant's claim for entitlement to service connection for back pain/spasm and do not need to be obtained.  See 38 C.F.R. § 3.159(c)(2).  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2010 medical examination to obtain an opinion as to whether any back disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner found that he could not resolve the issue without resorting to mere speculation.  However, the examiner laid a factual foundation for the conclusions that were reached.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term 'active military, naval, or air service' includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant may not benefit from presumptions of service connection (38 C.F.R. § 3.307, 3.309), the presumption of soundness (38 C.F.R. § 3.304) or the presumption of aggravation (38 C.F.R. § 3.306) based on ACDUTRA service.

III. Analysis

The appellant contends that he has a back disability that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

An August 2010 VA examination report reflects that the appellant had a diagnosis of degenerative disc disease of the lumbosacral spine, based on a May 2009 MRI.  The appellant also had two scars in the lower back region, status-prior to back injury and pre-service, due to being stabbed.  Thus, the appellant has a current low back disability, satisfying the first element of service connection.

The appellant contends that he has experienced back pain since service.  In the appellant's January 2007 claim, the appellant stated that his back pain began in 1998.  At the February 2010 Board hearing, the appellant stated that he first injured his back in 1993.  (Tr. at p. 5).  He stated that he also hurt his back in January 2003 while on ADSW.  (Tr. at p. 6).  The appellant stated that he has had treatment for his back since 2003.  (Tr. at p. 10).

A February 2000 report of medical history reflects that the appellant denied having had recurrent back pain.  A January 2003 service treatment record reflects that the appellant reported lower back pain and stiffness.  The cause of the back pain was noted as non-traumatic.  The appellant reported a five to six day history of lower back pain and stiffness.  His past medical history was notable for a stab wound from approximately twelve years ago.  Another January 2003 service treatment record reflects that the appellant had a diagnosis of back strain.  He reported that his back was somewhat better, although he had some discomfort with tying shoes.  A February 2003 service treatment record reflects that the appellant reported that his back was "a lot better" and that he was no longer taking medication for pain.  There is no indication the appellant received any additional treatment for his back during his remaining period of active duty from February 2003 to July 2004.

In a March 2004 report of medical history, the appellant denied having had recurrent back pain or any back problem.  In a June 2004 examination report, the appellant's spine and upper extremities were noted as normal.  In a June 2004 report of medical history, the appellant reported that he developed back pain during his deployment.

An August 2005 National Guard examination report reflects that the appellant's upper extremities and spine were normal.  In an August 2005 report of medical history, the appellant denied having recurrent back pain or any back problem.

At the April 2009 Board hearing, the appellant reported that after he hurt his back in January 2003, he had back spasms and could not stand up straight.  (See Tr. at p. 7).

A November 2008 VA treatment record reflects that the appellant reported that he has pain in the lower left side of his back.  He stated that he is fine until he puts his foot on the floor and the pain shoots up to his back from his foot.  He reported the pain lasts hours to days, is exacerbated by stress, and decreased by heat.  He reported that the pain started in 2001.  The appellant stated that there was no acute injury in 2001, he just woke up one morning with it.  A May 2010 VA treatment record reflects that the appellant had experienced chronic low back pain since 2001.

The appellant was evaluated at a VA examination in August 2010 to determine whether the appellant had a back disability that is related to service.  The appellant reported that in 1993, he noticed lower back pain while lifting heavy weight off a truck.  He stated that he was evaluated in sick call and given Flexeril and Motrin and was placed on light duty for a month.  He stated that in 2002 while moving generators he hurt his back again and that since then he has had low back pain off and on.  He reported that the course since onset was intermittent with remission.  The VA examiner also noted that the appellant reported a history of an incidental stab wound to the lower back which needed sutures in 1988.  He reported that X-rays of the lower back were reported to be normal.  As noted above, the VA examiner found that the appellant had degenerative disc disease of the lumbosacral spine, per a MRI of the lumbar spine from May 2009.  He also had two scars in the lower back region.

The August 2010 VA examiner stated that based on review of the available medical records, medical literature and clinical experience, he could not resolve the issue of degenerative disc disease of the lumbosacral spine and its association to "back strain" on active duty without resorting to mere speculation.  The VA examiner stated that the onset of the appellant's lower back/spine condition is speculative since the appellant was evaluated on several occasions in 2003 for lower back pain and diagnosed with "back strain."  The VA examiner noted that there was also a mention of back strain in a July 2004 record.  It appears the VA examiner may be referencing the back pain noted in the appellant's June 2004 report of medical history.  The VA examiner noted that after military service, the appellant's first visit to VA mentions the appellant complained of chronic low back pain and a November 2008 spine X-ray showed mild disc space narrowing at the lumbosacral junction.  Thus, the VA examiner stated that aggravation due to military duty is speculative as well.  Although the VA examiner stated that he could not provide an opinion as to the etiology of the back disability, the Board finds that the VA examination report is adequate as the VA examiner reviewed the claims file and provided a rationale for his inability to provide an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, as the VA examiner was unable to provide an opinion as to etiology, the Board finds that the VA examination report has little probative value.

There is no evidence of record indicating that there is a nexus between the appellant's current low back disability and service.  The appellant has contended that his back disability is related to service.  Although a lay person may be competent to report the etiology of a disability, degenerative disc disease of the lumbar spine, which is confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the appellant is not competent to report that his degenerative disc disease of the lumbar spine is related to service.

Service connection may be granted upon a showing of continuity of symptoms from service.  The appellant has contended that he has had symptoms of low back pain since 2003, while he was on active duty.  As a lay person, the appellant is competent to report symptoms of low back pain.  However, the Board finds that the appellant's assertion is less than credible.  As noted above, in the June 2004 report of medical history, the appellant reported that he had developed back pain during his period of deployment.  In the August 2005 report of medical history, the appellant denied having recurrent back pain or any back problem.  As the August 2005 report of medical history is more contemporaneous than the appellant's assertion, which was made after he filed a claim for benefits, the Board finds the August 2005 report of medical history to be more probative and credible than the appellant's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board also notes that the appellant has made inconsistent statements concerning the date of onset of his back pain.  Consequently, the Board finds that the appellant's report of continuous symptoms of  back pain is less than credible.

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for service connection for a back disability.  The appellant has a current diagnosis of degenerative disc disease of the lumbar spine.  The evidence also reflects that the appellant was treated for low back pain in January 2003, during his period of ADSW.  However, the cause of the back pain was noted as non-traumatic.  The February 2003 service treatment record noted that the appellant's back was a lot better and he was no longer taking medication for pain.  In the March 2004 report of medical history, the appellant denied having had recurrent back pain or any back problem, and in the June 2004 examination report, the appellant's spine and upper extremities were noted as normal.  Although the appellant has reported that he had continuous symptoms of back pain since 2003, in the August 2005 report of medical history, he denied having recurrent back pain or any back problem.  Thus, the Board finds the appellant's statements to be less than credible.  The Board also notes that there is no evidence that the appellant had a back disability within one year of his discharge from active service in July 2004.  As there is no evidence of a nexus between the appellant's current back disability and service, the Board finds that service connection is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic back pain/spasm is denied.


REMAND

The appellant asserts that he is entitled to service connection for sleep apnea, to include as secondary to service-connected asthma.  In the May 2010 remand, the Board requested a VA examination to determine the nature and etiology of the appellant's claimed sleep apnea.  

The appellant was seen for a VA examination in August 2010.  The VA examiner opined that he could not resolve the issue without resorting to mere speculation.  The VA examiner stated that the opinion was based on review of the available medical records, medical literature, and clinical experience.  The VA examiner noted that a service treatment record showed that on January 6, 2005, the appellant was diagnosed with "sinusitis" and treated.  The VA examiner noted that per nursing note, "the patient states wife noticed he stops breathing while asleep," which may be due to the appellant's then active sinus infection.  The VA examiner stated that records are silent until a February 2007 record diagnosing the appellant with possible sleep apnea and a polysomnography confirmed obstructive sleep apnea in April 2007 with a sleep study.  The VA examiner stated that the onset of obstructive sleep apnea is most likely in late 2006 to early 2007.  The VA examiner further noted that since he retired from the military, the appellant admitted having a 20 pound weight gain, which could be the reason for his symptoms mentioned on today's exam.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted that it must be clear, from some combination of the examiner's opinion and Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  Id. at 387.  As noted above, the appellant had active service in the Army from May 1990 to March 1991, and from February 2003 to July 2004.  The appellant served on ADSW from October 2002 to February 2003.  Thus, the appellant was not on active duty in January 2005, the date of the record referenced by the VA examiner in which it was noted that the appellant's wife noticed that he stops breathing while asleep.  As the VA examiner incorrectly identified this record as a service treatment record, and referenced the record in the rationale for his opinion that he could not resolve the issue without resorting to speculation, it appears the examiner's rationale was based, in part, on an inaccurate fact.  Thus, as the August 2010 VA examiner's statement is inaccurate, the Board finds that the examination is inadequate.

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Accordingly, another VA examination is necessary to determine the etiology of the appellant's sleep apnea.

Additionally, the appellant's service treatment records appear to be incomplete.  There are no service treatment records from the appellant's first period of active duty from May 1990 to March 1991.  As such, it appears that the appellant's service treatment records are potentially incomplete.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the appellant in obtaining relevant records which are in control of a Federal department or agency.  Thus, an attempt should be made to obtain these records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records, including records from the appellant's first period of active service from May 1990 to March 1991, and associate the records with the claims file.  If no records are available, the claims folder must indicate this fact.

2.  The appellant should be scheduled for a VA examination to determine the nature and etiology of his claimed sleep apnea.  The examiner is to conduct a thorough examination of the appellant and describe in detail any and all symptoms of any identified sleep apnea disability.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified sleep apnea disability had its onset during, or is otherwise related to, active service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for sleep apnea, to include secondary to service-connected asthma.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


